Citation Nr: 9912826	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a 
gunshot wound to the left shoulder.

2.  Entitlement to service connection for residuals of left 
great toenail removal.

3.  Entitlement to service connection for a right eye 
cataract.

4.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 0 percent disabling.

5.  Entitlement to an increased rating for emphysema, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
bone graft site at the left anterior and posterior iliac 
crest, currently evaluated as 0 percent disabling.

7.  Entitlement to an increased rating for residuals of 
resection of the left first rib, currently evaluated as 0 
percent disabling.

8.  Entitlement to a temporary total rating based upon 
required convalescence beyond October 31, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to May 
1974, and from March 1978 to October 1993.

This appeal arises from a March 1994, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
right eye cataract, residuals of great toenail removal, and a 
left shoulder disability; granted service connection and 
assigned a 0 percent disability rating for tinea versicolor, 
a 10 percent disability rating for emphysema, a 0 percent 
disability rating for a bone graft, and a 0 percent 
disability rating for residuals of resection of the left rib.  
An April 1995 rating action denied benefits pursuant to 
38 C.F.R. § 4.30, from November 1994.

The appellant contends, in essence, that he has residuals of 
left great toenail removal, a left shoulder disability due to 
a gunshot wound during service, and a right eye cataract due 
to trauma in service, and that his service-connected 
disabilities warrant increased disability ratings.  He 
further contends that he is entitled to benefits pursuant to 
38 C.F.R. § 4.30 beyond November 1994.

The Board notes that the appellant raised the issue of 
entitlement to a total rating based upon individual 
unemployability during his April 1998 hearing on appeal, and 
this issue is referred to VARO for appropriate action.


FINDINGS OF FACT

1.  The appellant served on active duty from October 1969 to 
May 1974, and from March 1978 to October 1993.

2.  Competent medical evidence indicates that the appellant 
sustained a gunshot wound to the left shoulder during service.

3.  Competent medical evidence does not indicate that the 
appellant currently has residuals of left great toenail 
removal during, or as a result of, service.

4.  A temporary total convalescent rating is in effect from 
April 14, 1994 to October 31, 1994, based on right below the 
knee amputation (BKA) performed in April 1994.

5.  From November 1, 1994, the postoperative residuals were 
not severe. 



CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the left shoulder were 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a left great toenail removal.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The criteria for a temporary total rating beyond October 
31, 1994 are not met.  38 C.F.R. § 4.30 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for residuals of a 
gunshot wound to the left shoulder and residuals of left great 
toenail removal.  His claim for service connection for a right 
eye cataract will be addressed in the remand portion of this 
decision.  Under pertinent law and VA regulations, service 
connection may be granted if either disability was incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  It is not necessary to 
have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his service-connected claims.

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left shoulder.

An August 1969 military entrance examination for the 
appellant's first period of service was negative for any 
complaints or findings referable to his shoulder and 
described his musculoskeletal system and upper extremities as 
normal.  A February 1971 military treatment record reported 
that the appellant complained of pain in his left shoulder of 
2 days duration.  He denied trauma.  The examiner merely 
assessed pain of questionable etiology.  The appellant's May 
1974 physical examination was negative for any complaints or 
findings referable to his shoulder and described his 
musculoskeletal system and upper extremities as normal.  

The appellant's March 1978 enlistment examination for his 
second period of service was likewise negative for any 
findings referable to his left shoulder, other than to note 
tattoos on his upper left arm.  The appellant reported a 
history of chest pain secondary to thoracic outlet syndrome, 
relieved by surgery in December 1977. 

A December 1979 military physical examination for deep sea 
diving revealed a 27 cm. scar on his left shoulder.  However, 
his musculoskeletal system and upper extremities were 
described as normal.  A note indicated that the appellant had 
had left rib resection for thoracic outlet syndrome.  A May 
1983 examination report indicated a history of rib resection 
for thoracic outlet syndrome in 1977, that was not considered 
disabling.  A left shoulder scar was noted in May 1986, but 
no other left shoulder abnormalities were indicated.

A July 1986 treatment entry reported a history of a gunshot 
wound to the appellant's "right" upper back.  Examination 
of his back revealed a well-healed wound at the left scapula.

A June 1987 military hospital admission report indicated a 
history of stable thoracic outlet syndrome diagnosed in 1976 
and 1977.

During a November 1991 psychiatric evaluation the appellant 
reported a history of having been "shot in the back" during 
service.

An undated problem summary list reported a history of 
"gunshot to back" in March 1973.

An April 1993 military treatment entry reported that the 
appellant provided a history of a gunshot would to his left 
upper back in 1973, with debridement and removal.  

A September 1993 military separation examination reported 
that the appellant had a history of rib resection on the 
left, but was negative for any history of a gunshot wound to 
his left shoulder.

A VA examination conducted in December 1993 merely indicates 
that the appellant provided a history of a gunshot wound to 
his left upper shoulder.  However, no findings referable to 
the appellant's left shoulder were indicated.

During a May 1994 VA examination for post traumatic stress 
disorder the appellant reported that, during a rescue 
mission, his team was attacked and he suffered minor injuries 
with a bullet wound to his back and some fine shrapnel 
hitting his leg.

Post service VA treatment records are negative for any 
complaints or findings referable to the appellant's left 
shoulder.

At his June 1995 and April 1998 hearings on appeal, the 
appellant testified that he had 2 scars on his left shoulder.  
The smaller one was from a bullet wound and the other was the 
result of a procedure for thoracic outlet syndrome.

Analysis

Service medical records refer to history of gunshot wound to 
the appellant's upper back.  In addition, the medical 
evidence reflects that he has a scar over the left scapula 
consistent with such a wound.  According to 38 U.S.C.A. 
§ 5107(b), when there is an approximate balance of the 
positive and negative evidence regarding the merits of a 
claim, the benefit of the doubt is to be given to the 
claimant.  In this case, with application of the benefit of 
the doubt rule, service connection for residuals of a gunshot 
wound to the left shoulder is warranted. 

2.  Entitlement to service connection for residuals of left 
great toenail removal.

An August 1969 military entrance examination for the 
appellant's first period of service was negative for any 
complaints or findings referable to his feet and described 
his feet and lower extremities as normal.  

A November 1971 treatment entry reported that the appellant 
complained that his right foot was painful to walk on.  The 
examiner observed tenderness over the MP joint of the right 
great toe and recommended that his toes be taped.  A January 
1972 entry reported that the appellant was in a motor vehicle 
accident and had right foot pain.  There was tenderness of 
the 5th MT, but x-ray was normal.  A February 1972 entry 
reported that the appellant still had pain and tenderness 
over the base of the 5th metatarsal.  A March 1979 entry 
reported that the appellant complained of a rash on his feet 
and groin, assessed as tinea cruris.

The appellant's May 1974 examination was negative for any 
complaints or findings referable to his left great toe.

The appellant's March 1978 enlistment examination for his 
second period of service was likewise negative for any 
findings referable to his feet or lower extremities, and the 
appellant denied any history of foot trouble.  Subsequent 
periodic physical examinations were also negative for any 
abnormalities of his feet.

A July 1992 treatment entry reported that the appellant 
complained of drainage from his great toe which had had a 
chronic fungal infection, and removal was performed with 
ablation.  A July 1992 medical record regarding the procedure 
indicated that the appellant was to receive nail ablation of 
the right great toe.  No indication regarding his left toe was 
made.  A September 1992 entry reported that his right toe nail 
was coming in - still draining.  October 1992 entries reported 
that the great toe bed was debrided and cleansed with H2O2 and 
it was recommended that the appellant continue daily soaks and 
clean with Qtips for his right great toenail.

A September 1993 military separation examination was negative 
for any foot abnormalities.  The appellant denied any foot 
trouble.

A VA examination was conducted in December 1993.  No 
complaints or findings referable to the appellant's left great 
toe were indicated.  His feet appeared essentially normal, 
bilaterally.

Post service VA treatment records are negative for any 
complaints or findings referable to the appellant's left 
great toenail.

At his June 1995 and April 1998 hearings on appeal, the 
appellant testified that he not only had his right great 
toenail removed during service, but that he had his left 
great toenail removed as well.  He reported that he developed 
a chronic fungal infection of his feet during service, and 
testified that he believed one was removed in March and the 
other one in July of 1991 or 1992.

Analysis

The Board finds that the evidence does not establish that 
residuals of left great toenail removal was either incurred or 
aggravated during service.  In so finding, the Board places 
emphasis on the appellant's military medical records which 
specifically report treatment for right great toenail removal, 
but are devoid of any complaints or findings referable to his 
left great toenail.  Further, no complaints or findings 
regarding treatment for his left great toenail were indicated 
post service or during his most recent December 1993 VA 
examination.  Accordingly, the claim for service connection 
for residuals of left great toenail removal is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of this 
issue.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  Although the 
appellant claims that he has residuals of left great toenail 
removal in service, his opinion regarding a medical diagnosis 
is not probative.  See also, Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  As 
mentioned, medical treatment records are negative for 
complaints or findings regarding left great toenail removal, 
and merely report removal of the right great toenail, with no 
findings regarding left great toenail noted on his current VA 
examination.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of left great toenail removal during service. 

EXTENSION OF THE TEMPORARY TOTAL CONVALESCENT RATING BEYOND 
OCTOBER 31, 1994

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months. Awards are to 
commence on the day of hospital admission and continue for a 
period of one to three months from the first day of the month 
following hospital discharge or outpatient release. 38 C.F.R. 
§ 4.30 (1996). A total rating shall be assigned if treatment 
of a service-connected disability results in surgery 
necessitating at least one month of post-operative 
convalescence; or required surgery, with severe post- 
operative residuals such as incomplete healed surgical wounds, 
therapeutic immobilization of one major joint or more, the 
necessity for confinement, or the necessity for continued use 
of a wheelchair or crutches; or immobilization by case, 
without surgery, of one major joint or more. 38 C.F.R. § 
4.30(a)(1), (2), and (3). Extensions of one to three months, 
not to exceed a total convalescent period of six months, may 
also be granted under the provisions of section 4.30(a). 38 
C.F.R. § 4.30(b)(1).

The RO originally granted service connection for the residuals 
of osteomyelitis, right tibia.  In April 1994, the appellant 
underwent a left BKA.  In June 1994, revision was performed 
due to stump wound breakdown.  The RO ultimately assigned a 
total rating following this surgery, effective from April 14, 
1994, to October 31, 1994, followed by a 40 percent schedular 
rating.  The appellant has testified that even after October 
31, 1994, the prosthesis kept irritating his stump; that it 
was painful to keep even a temporary prosthesis on for very 
long; and that it was not until revision of the stump in 1996 
that he was able to wear a prosthesis with any comfort.

VA outpatient treatment records show that in early July 1994, 
the appellant had tenderness at the distal end of the 
amputation stump.  The surgical site was well healed.  On the 
following week, he was seen in the orthopedic clinic, where it 
was reported that he was doing well without complaints.  The 
knee stump was well healed.  There was no drainage or open 
granulation.  He was to return to the clinic in 6 weeks.  In 
late August 1994, the assessment was that he had done well 
with the pre-prosthetics program.  There was no motion or 
strength deficit.  There was good socket fit.  He was able to 
bear weight.

VA outpatient treatment records show further that on November 
8, 1994, the appellant's new prosthesis reportedly fit him 
well.  He indicated that he needed a back-up leg because "he 
will not dock for several months."  He was seen in the 
outpatient clinic for treatment of an unrelated disorder, at 
which time it was reported that he had driven himself.  In 
December 1994, he complained of blisters and pain wearing the 
prosthesis.  Examination showed no erythema, blisters, warmth 
or prominent bone.  There were mild skin changes.  The 
incision was well healed.  The plan was that he should be able 
to be placed in a well-fitted socket.  He was to return to the 
clinic as necessary.

A memorandum in January 1995 from a physician at the VA 
Physical Medicine and Rehabilitation Service in Gainesville 
stated that, at present, the appellant had difficulty with 
prosthetic fit, which caused pain in his residual limb.  He 
would not be able to function in jobs that required repeated 
sitting and standing, prolonged walking and heavy lifting and 
did not allow him to take weight off the stump from time to 
time.

The appellant challenges the length of the post-operative 
convalescence period assigned by the RO following surgery in 
April 1994 for left BKA.
He argues he was unable to wear a prosthesis even temporarily 
without experiencing pain.  That he was encountering 
difficulty with the prosthesis fit beyond October 31, 1994 is 
confirmed by the information received from the Gainesville 
VAMC, and is not disputed by the Board.  Nonetheless, the 
Board also does not find that the criteria for a temporary 
total rating pursuant to 38 C.F.R. § 4.30 are met after this 
date.  After October 31, 1994, he did not have an incompletely 
healed surgical wound, regular weight bearing was not 
prohibited and while there is medical opinion that the jobs he 
could do were limited, there is no medical opinion as to the 
necessity for convalescence.  The fact that he was having 
difficulty with prosthetic fit, and that the stump was painful 
as a result, does not equate to, or show, severe post-
operative residuals.  Accordingly, extension of the temporary 
total rating beyond October 31, 1994 is not warranted.  The 
evidence is not in relative equipoise, and application of the 
benefit of the doubt rule is not in order.


ORDER

Service connection for residuals of a gunshot wound to the 
left shoulder is granted. 

Service connection for residuals of left great toenail 
removal is denied. 

Extension of a temporary total convalescent rating is denied.



REMAND

With respect to the claim for service connection for right 
cataract, the Board requires medical opinion from an eye 
specialist as to whether the cataract preexisted service, and, 
if so, whether it was aggravated in service.  The service 
medical records show that a right eye cataract was not 
clinically noted when the appellant was examined for 
enlistment into the service, and he is therefore entitled to 
the statutory presumption of soundness on induction.  However, 
service medical records also reflect  medical history 
repeatedly provided by the appellant, contemporaneous with 
treatment, that indicates that his right eye cataract 
originally developed as a result of an injury incurred with a 
rock while he was a child prior to service.  The appellant now 
claims additional injury to the eye during service. 

The Board notes that the appellant waived his procedural right 
to have additional evidence, submitted at the time of his 
hearing before a Member of the Board, reviewed by VARO.  
However, the additional evidence includes a decision granting 
entitlement to disability benefits from the Social Security 
Administration (SSA).  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining whether increased 
ratings for the disabilities at issue may be granted.  As the 
United States Court of Veterans Appeals (Court) held in Lind 
v. Principi, 3 Vet. App. 493, 494 (1992), the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records. Thus, VARO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

The Board also notes that the most recent comprehensive VA 
examination of record was conducted in December 1993, and 
that the appellant requested an additional medical 
examination at the time of his April 1998 hearing on appeal.  
In light of the staleness of the examination of record and 
the appellant's request, and the need for a medical opinion 
regarding his claim for service connection for a right eye 
cataract, the Board finds that further development of the 
evidence is necessary.  Hyder v. Derwinski, 1 Vet.App. 22 
(1991).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
current treatment records pertaining to 
the disabilities at issue.

2.  The RO should obtain the medical 
records that were the basis of the 
appellant's Social Security 
Administration decision in October 1995. 

3.  The appellant should be scheduled for 
VA eye examination to determine whether 
his right eye cataract pre-existed 
service and was aggravated during 
service. The examiner should obtain a 
detailed history of right eye problems 
from the appellant, should review the 
contents of the claims file and should 
answer the following questions: (1) Did 
the right eye cataract develop as a 
result of pre-service injury or did the 
cataract itself preexist service; and (2) 
If the answer to either part of question 
1 is "yes", did the right eye cataract 
increase in severity in service, and, if 
so, was any such increase beyond the 
natural progress of the disability?  The 
rationale for the opinion should be set 
forth.

4.  The RO should schedule the appellant 
for VA examination to determine the 
nature and severity of the tinea 
versicolor, emphysema, bone graft site 
and rib resection.  The appellant's 
claims file must be made available, and 
any indicated tests should be performed. 
The examiner must provide a thorough 
description of these disabilities. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

6.  VARO should readjudicate the issues 
with consideration of all additional 
evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellant's 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.

After completion of the foregoing, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellant procedure.  The 
purpose of the REMAND is to procure clarifying data and to 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

